Citation Nr: 0800434	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than June 19, 2000, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

(The issues of entitlement to effective dates earlier than 
June 19, 2000, for the grant of increased ratings for 
degenerative changes of the cervical, thoracic, and lumbar 
spines will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959.

This matter is on appeal from rating decisions of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for an 
effective date earlier than June 19, 2000, for the grant of a 
total disability rating based on individual unemployability 
(TDIU).

A Travel Board hearing was held before Veterans Law Judge 
Brown in July 2004, and a separate videoconference hearing 
was held before Acting Veterans Law Judge Krasinski in April 
2007.  The transcripts of the testimony taken at each hearing 
have been associated with the claims file.

This case was remanded by the Board in November 2004 for 
further development and is now ready for disposition.

It is noted in passing that the Board's November 2004 remand 
instructed the RO to adjudicate the claims of entitlement to 
earlier effective dates for grants of service connection for 
cervical, thoracic, and lumbar disorders.  This was done by 
rating decision dated in January 2006.  The veteran did not 
thereafter file a notice of disagreement within one year of 
that disposition, and it thus became final.  His most recent 
statements address only the effective dates of the grants of 
increased ratings, which are the subject of a separate 
decision that will be issued simultaneously with this 
decision.





FINDINGS OF FACT

1.  Prior to June 19, 2000, the veteran's degenerative 
changes of the cervical spine was properly evaluated as no 
more than 40 percent disabling, degenerative changes of the 
lumber spine was properly evaluated as no more than 20 
percent disabling, and degenerative changes of the thoracic 
spine was properly evaluated as no more than noncompensable.  
They arise from common etiology or accident and are the 
veteran's only service-connected disorders.  

2.  Prior to June 19, 2000, it was not factually 
ascertainable that the veteran's service-connected 
disabilities were of sufficient severity to preclude him from 
engaging in all types of substantially gainful employment, 
consistent with his education and employment background.  

3.  Prior to June 19, 2000, it was not factually 
ascertainable that there were exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 19, 2000, for the award of a total disability rating on 
the basis of individual unemployability due to service-
connected disabilities, are not met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.321, 3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In January 2005, after the initial consideration of the 
claims for an earlier effective date, including the instant 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claims.  He was told 
that he needed to provide statements from his doctor, 
including physical and clinical findings, laboratory and X-
rays, dates of examination and tests, and statements from 
individuals who could describe how his conditions had gotten 
worse.  

He was informed that VA would attempt to obtain evidence 
necessary to support his claims, including medical records, 
employment records, or records from other federal agencies.  
It was also requested that he provide evidence in his 
possession that pertained to the claims. 

The Board finds that the content of the notice provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding elements (2) to 
(4) of VCA notice.  See Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The January 2005 letter did not provide sufficient 
notice of element (1), of any information and evidence not of 
record that is necessary to substantiate the claim for an 
earlier effective date for TDIU.  However, the evidence of 
record shows that the veteran had actual knowledge of what 
information or evidence was needed to substantiate claim for 
an earlier effective date for TDIU.  For instance, at the 
hearing before the Board in July 2004, the veteran and his 
representative argued that the veteran was not employable due 
to the service-connected spine disabilities from May 1998, 
and TDIU should be awarded from that date.  The veteran's 
arguments show that he had an understanding as to the 
applicable rating criteria for TDIU and the assignment of an 
effective date for TDIU.  Under these circumstances, the 
Board finds that any error as to the content of the VCAA 
notice was nonprejudicial.

Although the veteran was not provided with VCAA notice prior 
to the initial consideration of the claims for earlier 
effective dates, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the timing defect was not prejudicial to the veteran 
as he was subsequently provided with a fully compliant VCAA 
notice in January 2005, which had the effect of giving him 
actual knowledge of what was needed to support his claims.  
In addition, the claims were readjudicated in a November 2005 
Supplemental Statement of the Case and he was given an 
additional 60 days to respond or to provide evidence.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating.  The RO also provided notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Notwithstanding this belated Dingess notice and the lack of 
readjudication of the claim after the March 2006 letter, the 
Board determines that the veteran is not prejudiced because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  After the March 
2006 letter, the veteran had over one year to respond to the 
notice and submit evidence in support of his claims to the RO 
before the appeal was transferred to the Board.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Also, as noted above, the Board finds that the 
evidence of record shows that the veteran had actual 
knowledge of what information or evidence was needed to 
substantiate claim for an earlier effective date for TDIU.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, resolution depends primarily on the date the 
severity of the veteran's disabilities actually increased.  
As this is an appeal of the date of entitlement to benefits, 
a current medical opinion or the findings of a medical 
examination are not germane to the issue.  The available 
medical evidence is sufficient for adequate determinations.  
In July 2004 and December 2005, the veteran stated that he 
had no additional information or evidence to submit.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

In the case of a claim for a total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151.  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r). 

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).    

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim the Board is required to determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought."  Id.  The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16.  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service-connected 
disabilities.  



Analysis

The veteran contends that he is entitled to an effective date 
earlier than June 19, 2000 for the award of TDIU.  He 
maintains that his disabilities were just as severe in 1998 
as they were in June 2000, and that they have rendered him 
unemployable throughout that time.  

Historically, the veteran initially filed a claim for service 
connection for residuals of a neck injury in October 1997.  
Service connection for a cervical spine disability was 
granted by rating decision dated in February 1998, and a 40 
percent was assigned effective October 1997.  In March 1998, 
he claimed entitlement to service-connection for the entire 
spine.  Service connection for the thoracic and lumbar spines 
was granted in August 1998, with zero and 10 percent ratings 
assigned, respectively, effective October 23, 1997.  The 
veteran disagreed with the ratings for the lumbar and 
thoracic spines only.  He underwent VA examinations in 
November 1997, April 1998, June 2000 and January 2002.  

In an April 2002 Report of Contact, the veteran was informed 
that the Decision Review Officer was prepared to increase his 
disability ratings and grant a TDIU.  It was reported that 
the veteran was in agreement with this decision.  In 
correspondence received later that month, he withdrew his 
appeal.  In a May 2002 rating decision, the cervical spine 
was increased to 60 percent, the thoracic spine was increased 
to 10 percent, the lumbar spine disability was increased to 
40 percent, and TDIU was granted - all with an effective date 
of June 19, 2000, the date of a VA spine examination.  

Shortly thereafter, the veteran disagreed with the effective 
dates.  As noted above, he maintains that he is entitled to 
an effective date in 1998 for the TDIU because his back 
disability which has rendered him unemployable has been 
unchanged since that time.

It is initially noted that the veteran did not file a formal 
claim for TDIU until April 10, 2002.  It is also noted, 
however, that in the report of the prior June 19, 2000, VA 
spine examination, the VA examiner stated that the "veteran 
is rather significantly disabled to the point where he is 
virtually unemployable."  This report of examination is the 
earliest mention in the veteran's claims file of his 
unemployability.  Given that such evidence of unemployability 
was provided in a VA examination report in the context of the 
veteran's claim for the highest ratings possible for his 
service-connected back disabilities, it can be construed as 
an informal claim for a TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  

VA did not forward an application for a formal claim for TDIU 
to the veteran following the June 2000 VA examination 
(containing the informal claim) described above, as required 
in 38 C.F.R. § 3.155(a).  Given that the next communication 
on the matter was the formal claim for TDIU filed by the 
veteran on April 10, 2002, that formal will be considered to 
have been filed as of the date of "receipt" of the informal 
claim, namely June 19, 2000.  38 C.F.R. § 3.155(a).  A 
sympathetic review of the available evidence, including the 
veteran's filings and medical records, however, fails to 
disclose that an earlier formal or informal potential claim 
for TDIU was raised, nor can one be reasonably construed.  

Thus, the veteran's claim for an earlier effective date turns 
upon the following question:  What is the earliest date 
between June 19, 1999 (one year prior to the date of claim) 
and June 19, 2000 (the currently assigned effective date) 
that it was factually ascertainable that the veteran 
satisfied the criteria for a total rating based on individual 
unemployability due to service-connected disabilities?  

A total rating on the basis of individual unemployability 
necessarily involves a review of the veteran's service-
connected disabilities.  The veteran's service-connected 
disabilities consist of his cervical, thoracic, and lumbar 
spine disabilities currently evaluated as 60 percent, 10 
percent, and 40 percent disabling, effective from June 19, 
2000, but formerly evaluated as 40 percent, zero percent, and 
20 percent disabling, respectively, effective from October 9, 
1997.  They have a current combined evaluation of 80 percent, 
effective from June 19, 2000, and a former combined 
evaluation of 50 percent, effective from October 9, 1997.  
These disorders are the veteran's only service-connected 
disorders.  

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  In that regard, 
the Board finds that the veteran's three service-connected 
disabilities resulted from common etiology or a single 
accident.  Therefore, the Board finds that for the purposes 
of meeting the percentage requirements of § 4.16(a), the 
veteran has a single disability, currently rated by the RO as 
80 percent disabling, effective from June 19, 2000, but 
formerly rated by the RO as 50 percent disabling, effective 
from October 23, 1997.  As such, according to the decision of 
the RO, the percentage requirements of § 4.16(a) were not met 
prior to June 19, 2000.  Given that the veteran did not 
disagree with the ratings assigned for his disabilities but 
did perfect an appeal regarding the effective dates of the 
increased ratings, the threshold question becomes whether the 
combined rating for the veteran's disabilities could have met 
the requisite percentage requirements prior to the June 19, 
2000 effective date assigned by the RO.  It is noted at this 
point that the issues of earlier effective dates for the 
current evaluations for the veteran's service-connected spine 
disabilities are the subject of a separate decision of the 
Board issued simultaneously with this decision.  Given that 
the underlying findings of that separate decision are 
critical to the instant appeal, however, they must also be 
set out in this decision.  

As noted above, in a May 2002 rating decision, the cervical 
spine was increased to 60 percent, the thoracic spine was 
increased to 10 percent, the lumbar spine disability was 
increased to 40 percent - all with an effective date of June 
19, 2000, the date of a VA examination.  

The Board notes that after the May 2002 rating decision was 
issued, the applicable rating criteria for intervertebral 
disc disease were amended effective September 23, 2002.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective 
September 26, 2003, the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  Since the time period at issue in this 
appeal is prior to June 19, 2000, the Board will only 
consider the rating criteria in effect at that time and not 
the revised rating criteria.  See Kuzma v. Principi, 341 F.3d 
1327, 1328-1329 (2003) (citing Landgraf v. USI Film Prods., 
511 U.S. 244 (1994)) (a regulatory amendment cannot be 
construed to have retroactive effect unless their language 
requires this result).  

In order to be assigned a 60 percent rating for the cervical 
spine prior to June 2000, the evidence needed to show a 
fracture of the vertebra without cord involvement, abnormal 
mobility requiring a neck brace, or complete bony fixation 
(ankylosis) of the spine in a favorable angle under the 
former Diagnostic Code 5285.  A 60 percent rating would also 
be assigned with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief under the former 
Diagnostic Code 5293.  

In order to be assigned a 10 percent rating for the thoracic 
spine prior to June 2000, the evidence needed to show 
moderate or severe limitation of motion under the former 
Diagnostic Code 5291, or intervertebral disc syndrome with 
characteristic pain on motion under the former Diagnostic 
Code 5293.  

In order to be assigned a 40 percent rating for the lumbar 
spine prior to June 2000, the evidence needed to show either 
severe limitation of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.

After a review of the claims file, the Board finds that the 
evidence does not show that the veteran was entitled to 
higher ratings prior to June 2000.  First, there is no 
competent evidence in the claims file within the one-year 
prior to the time he filed his initial claim in 1997 
addressing his spinal disorder.  Therefore, there is no basis 
for a rating prior to October 1997. The Board also points out 
that in rating decisions dated in February 1998 and August 
1998, service connection for the cervical, thoracic, and 
lumbar spine disorders was granted effective October 23, 
1997.  The veteran was notified of these decisions in 
February 1998 and August 1998 and he did not perfect a timely 
appeal.  Rating actions from which an appeal is not perfected 
become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  In order for the veteran to be awarded an 
effective date based on an earlier claim, he or she has to 
show clear and unmistakable error in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The 
issue of clear and unmistakable error in a specific prior RO 
or Board decision has not been raised by the veteran and is 
not before the Board at this time.  

The Board also notes that in a January 2006 rating decision, 
an October 9, 1997 effective date was assigned for the award 
of service connection for the cervical, thoracic, and lumbar 
spine disabilities on the basis of error in the prior rating 
decisions.  The RO indicated that the error was harmless 
error not clear and unmistakable error and this error did not 
affect compensation.  The veteran was notified of this 
decision in January 2006 and he did not perfect an appeal.  
Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).   

In a November 1997 VA examination, the veteran complained of 
weakness, stiffness, fatigability, lack of endurance, and 
constant pain.  He wore no brace and had had no surgery.  He 
worked as a barber and just "tolerated the pain."  Range of 
motion of the cervical spine was forward flexion to 10 
degrees, extension to 10 degrees, right and left lateral 
flexion, and right and left rotation all to 10 degrees.  
Neurological examination was normal.  X-rays showed cervical 
scoliosis and slight loss of cervical lordosis, 
osteophytosis, degenerative disc disease of C2-3-4, and 
questionable fusion at C5-6-7.  The diagnosis was status/post 
cervical fracture, mild.

Based on a review of the November 1997 VA examination, it was 
not ascertainable by the facts found that the veteran was 
entitled to a higher ratings.  Specifically, with respect to 
the cervical spine, it was not shown that he needed a neck 
brace, nor was ankylosis present (as demonstrated by a 
certain level of range of motion of the neck).  Thus, a 
rating in excess of 40 percent under the former Diagnostic 
Code 5285 is not warranted.  Further, the neurological 
examination, a key element of a 60 percent rating, was 
normal.  Thus, a rating in excess of 40 percent under the 
former Diagnostic Code 5293 is not warranted.  In addition, 
this evidence does not show that higher ratings were 
warranted for thoracic or lumbar spine disabilities because 
they were not even addressed in the examination report.  

In an April 1998 VA examination, the veteran complained of 
numbness through his entire spine with constant pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
did not use crutches or a brace, had no true flare-ups, but 
had trouble walking more than a block, had tingling in his 
arms and fingers, and generalized dysesthesia and 
paresthesias of the lower extremities.

Physical examination revealed cervical spine flexion, 
extension, and right and left later flexion to 10 degrees, 
and right and left rotation to 20 degrees.  Thoracic spine 
range of motion was forward flexion to 70 degrees, extension 
to 30 degrees, and right and left lateral flexion and right 
and left rotation to 30 degrees.  There was no decreased 
rating of motion against resistance or upon repetitive 
movements, and no incoordination of motion.  Neurological 
examination was normal.  

The final diagnoses included degenerative joint disease of 
the cervical, thoracic, and lumbar spine.  X-rays were 
"consistent with the diagnosis, mild to moderate."  An EMG 
showed evidence of old neuropathic changes in the right C5/C7 
root distribution.  There were no active changes, no evidence 
of peripheral neuropathy in the upper or lower extremities, 
no carpal tunnel syndrome, and no right lumbar radiculopathy.

Evidence from the April 1998 VA examination does not support 
a 60 percent rating for a cervical spine disability under the 
former Diagnostic Code 5285 because the veteran still did not 
use a brace, nor was ankylosis shown (range of motion testing 
was essentially the same as in the November 1997 VA 
examination, except slightly better in rotation).  

While the thoracolumbar spine was evaluated in this 
examination, neither moderate or severe limitation of motion 
of the thoracic spine was shown, nor was severe limitation of 
the lumbar spine demonstrated.  Specifically, except for 
flexion (reported at 70 degrees, whereas 90 degrees is 
normal), the remaining ranges of motion of the thoracolumbar 
spine (extension, lateral flexion, and rotation) described in 
the April 1998 VA examination were all normal.  

Higher ratings are not warranted for the thoracic and lumbar 
spines under the former Diagnostic Codes 5291 and 5292 when 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is applied.  The 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
April 1998 VA examination report indicates that the examiner 
characterized the thoracic and lumbar spine degenerative 
joint disease as mild to moderate.  There is no evidence of 
additional functional loss of the thoracic or lumbar spines 
due to weakness, fatigability, incoordination or pain on 
movement.  The April 1998 VA examination report indicates 
that there was no decreased range of motion against 
resistance or with repetitive movement, and there was no 
incoordination of motion.  Motor examination revealed 5/5 
strength throughout.    

In addition, the neurological examination was normal, which 
does not support a 60 percent rating for intervertebral disc 
syndrome of the cervical spine under the former Diagnostic 
Code 5293, or indicate that the veteran was experiencing 
"moderate" recurring attacks related to the thoracic spine, 
or "severe" attacks related to the lumbar spine.  See the 
former Diagnostic Code 5293.  The April 1998 VA examination 
report indicates that there was no evidence of peripheral 
neuropathy in the lower extremities, or evidence of lumbar 
radiculopathy.  Therefore, it was not ascertainable by the 
facts found that the veteran was entitled to higher ratings 
based on the April 1998 VA examination.

Outpatient treatment records dated from 1998 to 2000 have 
been reviewed, including October and November 1998 MRI's of 
the cervical, thoracic, and lumbar spines, a July 1999 
neurological assessment, and clinical records addressing a 
variety of unrelated medical problems.  However, none of the 
competent evidence of record reflects that the veteran was 
entitled to higher ratings prior to June 2000.  While he 
expressed on-going complaints of pain and stiffness, there 
was little in the way of clinical assessments made.  The 
outpatient treatment records did not report range of motion 
of the spine in degrees.  The July 1999 and September 1999 
neurological evaluations did not show impairment of 
sufficient severity to have warranted higher ratings at that 
time under the former Diagnostic Code 5293.  

The July 1999 VA neurologic clinic treatment records indicate 
that the veteran reported having severe pain in the neck and 
low back, weakness in the arms and legs, sciatic pain in the 
bilateral legs to the feet, and numbness in the heels and in 
the hands intermittently.  Physical examination revealed 
decreased sensation to pinprick in the bilateral arms and 
legs.  Gait was normal.  The impression was probable carpal 
tunnel syndrome of the hands and possible peripheral 
neuropathy, new since April 1998.  An EMG and nerve 
conduction studies were ordered.  The September 1999 
neurologic clinic treatment record indicates that upon 
examination, the veteran's neck was stiff and had limited 
movement in all directions.  There was significant muscle 
spasm of the neck and shoulder.  It was noted that the EMG 
revealed no polyneuropathy, ulnar neuropathy, or carpal 
tunnel syndrome.  Sensation was intact to light touch and 
pinprick.  Coordination and gait were normal.  This medical 
evidence does not support a 60 percent rating for 
intervertebral disc syndrome of the cervical spine under the 
former Diagnostic Code 5293, or indicate that the veteran was 
experiencing "moderate" recurring attacks related to the 
thoracic spine, or "severe" attacks related to the lumbar 
spine.  See the former Diagnostic Code 5293.     

In sum, given the absence of more severe cervical, thoracic, 
and lumbar pathology, the evidence does not reflect an actual 
increase in disability prior to June 19, 2000 under the 
former rating criteria for spine disabilities.  Therefore, an 
effective date for the current ratings of those disabilities 
prior to that date is not warranted.  

Based upon the foregoing analysis, it is clear that 
regardless of whether there is a single or a combined rating 
of 50 percent for the veteran's three disabilities, the 
percentage requirements for a TDIU a were not met prior to 
June 19, 2000.  The Board notes, however, that referral for 
extraschedular consideration is afforded to those veterans 
who fail to meet the percentage requirements and who are 
unemployable by reason of service-connected disabilities.  38 
C.F.R. § 3.321(b).  

Applying the regulation to this case, the question becomes 
whether it was factually ascertainable during the one year 
period before the June 19, 2000 informal claim, that the 
veteran's service-connected disabilities rendered him 
unemployable for purposes of referral to the Director and 
Compensation Service's (Director) under 38 C.F.R. § 4.16.  

In this case, the preponderance of the evidence shows that it 
was not factually ascertainable that the veteran was unable 
to secure or follow substantially gainful employment due to 
his service-connected spine disabilities between June 19, 
1999 and June 19, 2000, or for that matter, at any time prior 
to June 19, 2000.  The evidence of record dated during that 
entire time period essentially shows the same level of 
disability dated prior to June 19, 2000.  In other words, 
there was no competent medical evidence of record that 
equated the veteran's service-connected back disabilities 
alone (or for that matter, in concert with his other 
significant nonservice-connected disabilities) to 
unemployability until the VA examiner conducting the June 19, 
2000 spine examination made that pertinent assertion.  

More specifically, in the November 1997 VA examination, 
although the veteran complained of weakness, stiffness, 
fatigability, lack of endurance, and constant pain, it was 
noted that he worked as a barber and just "tolerated the 
pain."  This was the only instance in the claims file until 
June 19, 2000 that the veteran's employment or employability 
was mentioned in a medical context.  Although examination and 
outpatient treatment records dated from 1998 to 2000 did 
indicate complaints and treatment of the veteran's cervical, 
thoracic, and lumbar spine disabilities, as well as a variety 
of unrelated medical problems, there was little in the way of 
clinical assessments made.  Again, there was no mention of 
the veteran's employability.  

At the hearing before the Board in April 2007, the veteran 
testified that he worked part-time since the 1990's.  
However, again, the Board points out that there is no medical 
evidence the veteran's service-connected disabilities 
rendered him unable to engage in some form of substantially 
gainful employment before June 2000.  The October 1997 VA 
examination report indicates that the veteran reported that 
he was working as a barber.  The April 1998 VA examination 
report indicates that the veteran reported working as a 
barber but he was working part-time.  

In summary, it was not factually ascertainable from the 
record available prior to June 19, 2000, that the veteran's 
service-connected disabilities rendered him unable to engage 
in some form of substantially gainful employment.  This is 
not to say that the veteran was not necessarily unemployable 
prior to that time; only that there was no competent evidence 
even suggesting it.  In fact, the veteran, himself did not 
assert that he was unemployable because of his service-
connected disabilities until 2002.  According to the record 
existing prior to June 19, 2000, therefore, it would have 
been reasonable to conclude, for example, that sedentary 
employment was entirely plausible given the assessment 
provided by the VA physicians who had examined the veteran.  
The record failed to factually demonstrate prior to June 19, 
2000 that the veteran, in light of his individual 
circumstances, and without regard to age, was unable to 
secure and follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Thus, referral 
of the veteran's claim to the appropriate first-line 
officials for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) was not necessary under 
the circumstances.  The preponderance of the evidence is 
against the grant of a TDIU, as well as the referral of the 
veteran's claim for consideration of an extraschedular 
disability evaluation for that purpose prior to June 19, 
2000.  There is no doubt to be resolved, and thus an 
effective date prior to June 19, 2000 for the grant of TDIU 
sought on appeal is not warranted.  

	



ORDER

Entitlement to an effective date earlier than June 19, 2000, 
for the grant of a total disability rating based on 
individual unemployability is not warranted, and the appeal 
is denied.




			
	DEREK R. BROWN	HOLLY E. MOEHLMANN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	C. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


